This appeal is from a judgment of conviction of the offense of murder in the second degree. The indictment charged that the appellant unlawfully and with malice aforethought killed Ross Sneed by cutting him with a knife, but without premeditation or deliberation. The jury fixed his punishment at imprisonment for ten years, and the court duly sentenced him to the penitentiary for that period. This appeal is upon the record proper only. There is no bill of exceptions. In the absence of a bill of exceptions the motion for a new trial which appears in the record cannot be considered. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.